Bates, Judge,
delivered the opinion of the court.
The plaintiffs shipped, at St. Louis, on the steamboat Philadelphia, ten bales of gunnies, to be delivered at Price’s Landing, on the Mississippi river. No bill of lading was taken, *258nor any consignee or agent at Price’s Landing named in the contract.
The plaintiffs sue the boat for not delivering the gunnies to them at Price’s Landing. It appeared that the freight was paid by a passenger on the boat, who had also freight of his own on the boat consigned to the same place. When the boat arrived at Price’s Landing, the gunnies were put out on the bank, and the clerk of the boat asked Mr. Price (who had a warehouse there) if he would put them under the shed, who refused to do it.
The voyages of the boat were from St. Louis to Memphis and back. There was some evidence that the persons entitled to the gunnies did get them. The court gave the following instructions :
1. Unless the jury find from the evidence that the defendant delivered the freight, shipped by the plaintiffs at Price’s Landing, to the plaintiffs, or some person or agent authorized to receive the same, they will find for the plaintiff the value of said freight.
2. The mere putting of freight on shore at the place to which the same was shipped, does not constitute a delivery. To constitute a delivery of the freight in question, it must have been delivered by the defendant to the charge of some person or agent at Pi'ice’s Landing authorized to receive the same.
3. It was the duty of the defendant to deliver the freight in question to the plaintiffs or their agent at the place to which the same was shipped; and in case that neither the plaintiffs nor their agent could be found at the place, then it was the duty of the defendant either to store the freight or return the same.
The court refused to give the following instructions asked by defendant:
1. If the court find from the evidence that the defendant delivered the bags, shipped by the plaintiff at Price’s Landing, in reasonable time, and in good order as shipped, then plaintiffs are not entitled to recover.
*2592. If tlie court find from the evidence that the defendant delivered the gunny bags at Price’s Landing, in suitable weather, to the warehouseman there, then the plaintiffs are not entitled to recover.
The undertaking of a' common carrier to transport goods to a particular destination necessarily includes the duty to deliver thsm. in safety. The delivery must be made or tendered in proper time and manner, and at a proper place, and prima facie to the consignee personally. But, at least with carriers by water, the manner of delivering the goods depends much upon the custom of particular places and the usage of particular trades. In this case, there is no custom or usage proved; and, whilst I am not satisfied with the verdict, there is no such error apparent in the record as will authorize a reversal of the judgment.
Judgment affirmed.
Judges Bay and Dryden concur.